Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 24 July 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 24. July 1826.
				
				I have duly received your kind Letters of 11. 12 and 16 instt—I wrote to you at New–York and on the 14th. and 16th. from this place—the last by Thomas Hellen—Since then I have been so much occupied in making the arrangements for the disposal of my father’s Estate, but three fourths of my time has been absorbed by Company—Not a day passes without visitors, and after nine O’Clock in the Morning I am not sure of an hour uninterrupted for the remainder of the day—My Father’s Will cannot be proved until to–morrow week, and until then nothing definitive can be done for the disposal of the property—I can still not advice you to come here—With regard to the arrangements at Washington, for testimonials of Respect to the Memory of my father, I am satisfied with what has been done, and shall acquiesce in whatever may be done or omitted hereafterPresident Kirkland yesterday delivered here two excellent Discourses on the occasion, by one of which, that of the morning, I was more deeply affected than by anything that I ever heard spoken in Public—He has promised me copies of both—I am glad you was able to attend the religious performances at the capitol; and approve of all the dispositions made by you in the domestic establishment—Your affectionate and truly elegant present on my birth–day will be kept and cherished by me till I join the assembly of my fathers nor even then, will, I humbly hope, be forgotten, by your faithful husband
				
					John Quincy Adams.
				
				
			